ICJ_047_SouthWestAfrica_LBR_ZAF_1966-07-18_JUD_01_ME_09_EN.txt. 474

DISSENTING OPINION OF JUDGE FORSTER

[Translation]

However learned the reasoning of the majority Judgment, declaring
the claim of Liberia and Ethiopia to be inadmissible and consequently
rejecting it, Y am unable to subscribe to it.

In my view, the very essence of the Mandate for South West Africa
demands that the Court should examine the complaints against the
Mandatory, namely the Republic of South Africa, and then declare
whether they are justified or not.

The sacred trust laid by the League of Nations on the Union of South
Africa is defined in the second paragraph of Article 2 of the Mandate for
German South West Africa, of 17 December 1920, which provides:

“The Mandatory shall promote to the utmost the material and
moral well-being and the social progress of the inhabitants of the
territory subject to the present Mandate.”

When it was requested to give its view on the international status of
South West Africa, the International Court of Justice, on 11 July 1950,
gave the following Opinion:

“that South West Africa is a territory under the international
Mandate assumed by the Union of South Africa on December 17th,
1920;

that the Union of South Africa continues to have the international
obligations stated in Article 22 of the Covenant of the League of
Nations and in the Mandate for South-West Africa as well as the
obligation to transmit petitions from the inhabitants of that Terri-
tory, the supervisory functions to be exercised by the United Nations,
to which the annual reports and the petitions are to be submitted,
and the reference to the Permanent Court of International Justice to
be replaced by a reference to the International Court of Justice, in
accordance with Article 7 of the Mandate and Article 37 of the
Statute of the Court;

that the provisions of Chapter XII of the Charter are applicable
to the Territory of South-West Africa in the sense that they provide
a means by which the Territory may be brought under the Trustee-
ship System;

that the provisions of Chapter XII of the Charter do not impose
on the Union of South Africa a legal obligation to place the Territory
under the Trusteeship System;

“that the Union of South Africa acting alone has not the competence
to modify the international status of the Territory of South-West
Africa, and that the competence to determine and modify the inter-

472
SOUTH WEST AFRICA (DISS. OP. FORSTER) 475

national status of the Territory rests with the Union of South Africa
acting with the consent of the United Nations.”

There were two further Advisory Opinions of this Court, relating to
the Mandate for South West Africa, given on 7 June 1955 and 1 June
1956 concerning the voting procedure and hearings of petitioners.

On 4 November 1960 the Registrar of the International Court of
Justice received two Applications, each instituting proceedings against
the Government of the Union of South Africa relating to “‘the continued
existence of the Mandate for South West Africa and the duties and
performance of the Union, as Mandatory, thereunder”. One of these
Applications was submitted on behalf of the Government of Ethiopia,
and the other on behalf of the Government of Liberia.

To found the jurisdiction of the Court in the proceedings thus insti-
tuted, the Applications, having regard to Article 80, paragraph 1, of the
Charter of the United Nations, relied on Article 7 of the Mandate of
17 December 1920 for German South West Africa and Article 37 of the
Statute of the International Court of Justice.

The Applications of Ethiopia and Liberia asked the Court to adjudge
and declare that:

“A. South West Africa is a Territory under the Mandate con-
ferred upon His Britannic Majesty by the Principal Allied and
Associated Powers, to be exercised on his behalf by the Government
of the Union of South Africa, accepted by His Britannic Majesty
for and on behalf of the Government of the Union of South Africa,
and confirmed by the Council of the League of Nations on December
17, 1920; and that the aforesaid Mandate is a treaty in force, within
the meaning of Article 37 of the Statute of the International Court
of Justice.

B. The Union of South Africa remains subject to the International
obligations set forth in Article 22 of the Covenant of the League
of Nations and in the Mandate for South West Africa, and that the
General Assembly of the United Nations is legally qualified to
exercise the supervisory functions previously exercised by the League
of Nations with regard to the administration of the Territory, and
that the Union is under an obligation to submit to the supervision
and control of the General Assembly with regard to the exercise
of the Mandate.

C. The Union of South Africa remains subject to the obligations
to transmit to the United Nations petitions from the inhabitants
of the Territory, as well as to submit an annual report to the satis-
faction of the United Nations in accordance with Article 6 of the
Mandate.

D. The Union has substantially modified the terms of the Mandate
without the consent of the United Nations; that such modification
is a violation of Article 7 of the Mandate and Article 22 of the
Covenant; and that the consent of the United Nations is a necessary

473
SOUTH WEST AFRICA (DISS. OP. FORSTER) 476

prerequisite and condition to attempts on the part of the Union
directly or indirectly to modify the terms of the Mandate.

E. The Union has failed to promote to the utmost the material
and moral well-being and social progress of the inhabitants of the
Territory; its failure to do so isa violation of Article 2 of the Man-
date and Article 22 of the Covenant; and that the Union has the
duty forthwith to take all practicable action to fulfil its duties under
such Articles,

F. The Union, in administering the Territory, has practised
apartheid, i.e. has distinguished as to race, colour, national or
tribal origin, in establishing the rights and duties of the inhabitants
of the Territory; that such practice is in violation of Article 2 of the
Mandate and Article 22 of the Covenant; and that the Union has
the duty forthwith to cease the practice of apartheid in the Territory.

G. The Union, in administering the Territory, has adopted and
applied legislation, regulations, proclamations, and administrative
decrees which are by their terms and in their application arbitrary,
unreasonable, unjust and detrimental to human dignity; that the
foregoing actions by the Union violate Article 2 of the Mandate
and Article 22 of the Covenant; and that the Union has the duty
forthwith to repeal and not to apply such legislation, regulations,
proclamations, and administrative decrees.

H. The Union has adopted and applied legislation, administrative
regulations, and official actions which suppress the rights and
liberties of inhabitants of the Territory essential to their orderly
evolution toward self-government, the right to which is implicit in
the Covenant of the League of Nations, the terms of the Mandate,
and currently accepted international standards, as embodied in
the Charter of the United Nations and the Declaration of Human
Rights; that the foregoing actions by the Union violate Article 2
of the Mandate and Article 22 of the Covenant; and that the Union
has the duty forthwith to cease and desist from any action which
thwarts the orderly development of self-government in the Territory.

J. The Union has exercised powers of administration and legis-
lation over the Territory inconsistent with the international status
of the Territory; that the foregoing action by the Union is in violation
of Article 2 of the Mandate and Article 22 of the Covenant; that
the Union has the duty to refrain from acts of administration and
legislation which are inconsistent with the international status of
the Territory.

J. The Union has failed to render to the General Assembly of
the United Nations annual reports containing information with
regard to the Territory and indicating the measures it has taken to
carry out its obligations under the Mandate; that such failure is
a violation of Article 6 of the Mandate; and that the Union has the

474
SOUTH WEST AFRICA (DISS. OP. FORSTER) 477

duty forthwith to render such annual reports to the General As-
sembly.

K. The Union has failed to transmit to the General Assembly
of the United Nations petitions from the Territory’s inhabitants
addressed to the General Assembly; that such failure is a violation
of the League of Nations rules; and that the Union has the duty
to transmit such petitions to the General Assembly.”

The Union of South Africa replied by raising preliminary objections:

“For all or any one or more of the reasons set out in its written
and oral statements, the Government of the Republic of South
Africa submits that the Governments of Ethiopia and Liberia have
no locus standi in these contentious proceedings, and that the Court
has no jurisdiction to hear or adjudicate upon the questions of law
and fact raised in the Applications and Memorials, more particu-
larly because:

Firstly, by reason of the dissolution of the League of Nations,
the Mandate for South West Africa is no longer a ‘treaty or con-
vention in force’ within the meaning of Article 37 of the Statute
of the Court, this submission being advanced—

(a) with respect to the said Mandate Agreement as a whole, in-
cluding Article 7 thereof, and
(b) in any event, with respect to Article 7 itself;

Secondly, neither the Government of Ethiopia nor the Govern-
ment of Liberia is ‘another Member of the League of Nations’,
as required for locus standi by Article 7 of the Mandate for South
West Africa;

Thirdly, the conflict or disagreement alleged by the Governments
of Ethiopia and Liberia to exist between them and the Govern-
ment of the Republic of South Africa, is by reason of its nature
and content not a ‘dispute’ as envisaged in Article 7 of the Man-
date for South West Africa, more particularly in that no material
interests of the Governments of Ethiopia and/or Liberia or of
their nationals are involved therein or affected thereby;

Fourthly, the alleged conflict or disagreement is as regards
its state of development not a ‘dispute’ which ‘cannot be settled
by negotiation’ within the meaning of Article 7 of the Mandate
for South West Africa.”

In its Judgment of 21 December 1962 the Court dismissed all four of
these preliminary objections and found as follows:

“The Court concludes that Article 7 of the Mandate is a treaty
or convention still in force within the meaning of Article 37 of the
Statute of the Court and that the dispute is one which is envisaged
in the said Article 7 and cannot be settled by negotiation. Con-

475
SOUTH WEST AFRICA (DISS. OP. FORSTER) 478

sequently the Court is competent to hear the dispute on the merits.

For these reasons, the Court, by eight votes to seven, finds that
it has jurisdiction to adjudicate upon the merits of the dispute.”

Thereafter the second phase of the case was opened and the pro-
ceedings on the merits resumed. During these proceedings the facts were
abundantly canvassed, the law keenly debated, and witnesses and experts
examined and cross-examined, all of which took many long months.

And now today this same Court, which gave the three above-mentioned
Advisory Opinions in 1950, 1955 and 1956 and which in 1962 delivered
a judgment upholding its jurisdiction to adjudicate upon the merits of
the dispute, this Court now declares the claim to be inadmissible and
rejects it on the ground that Ethiopia and Liberia have no legal interest
in the action.

This passes my understanding.

Tt is not that I turn a blind eye on the old maxim “no interest, no
action”, but I find it difficult to believe that in proceedings concerning
the interpretation and application of an international mandate based
on the altruistic outlook of the time, legal interest can be straight-
jacketed into the narrow classical concept of the individual legal interest
of the applicant State.

The requirement that there should be an individual interest is no doubt
the rule, but every rule has its exceptions. In international law there
exists a form of legal interest which may, in certain circumstances, be
quite separate from the strictly individual interest of the applicant State.
J find evidence of this, for example, in the Convention on the Prevention
and Punishment of the Crime of Genocide. In its Advisory Opinion of
28 May 1951, the Court held as follows:

“In such a convention the contracting States do not have any
interests of their own; they merely have, one and all, a common
interest, namely, the accomplishment of those high purposes which
are the raison d'être of the convention. Consequently, in a convention
of this type one cannot speak of individual advantages or dis-
advantages to States, or of the maintenance of a perfect contractual
balance between rights and duties. The high ideals which inspired
the Convention provide, by virtue of the common will of the parties,
the foundation and measure of all its provisions.”

The concept of a legal interest separate from the individual interest
of the applicant State is thus not unknown in international law. It can
even be clearly seen in certain international treaties for the protection
of minorities concluded after the Great War of 1914-1918. It there takes
the form of a compulsory jurisdiction clause which confers the status of in-
ternational dispute on any difference of opinion in regard to questions of
law or of fact concerning the application of the treaty between the min-
ority State and any Power which was a member of the Council of the
League of Nations. It was not required that the Power which was a

476
SOUTH WEST AFRICA (DISS. OP. FORSTER) 479

member of the Council of the League of Nations should be a contracting
party to the minorities treaty, nor was it required it should have an
individual legal interest. It was sufficient for it to apply to the Court in
the general interest of a correct application of the régime.

In my view the circumstances are similar in this case. It was in the
interest of the Native inhabitants that the Mandate for German South
West Africa was instituted, and its essential provisions have no other
purpose than ‘‘to promote to the utmost the material and moral well-
being and the social progress of the inhabitants of the territory”. The
Mandate was not concluded in the interests of the State Members of the
League of nations or in that of the League itself. It was concluded in the
interest of Native peoples not yet capable of governing themselves. It
was a “sacred trust” conferred and accepted without any corresponding
advantage for either the Mandator or the Mandatory. The circumstances
were those of complete altruism. However, the beneficiaries of the
generous provisions of the Mandate, namely the Natives of South West
Africa, have no capacity to seise the International Court of Justice as
they do not yet constitute a sovereign State. Nor do they enjoy the
nationality of a State capable of seising the Court for the protection of its
nationals. This being so, what is the compelling rule which prevents
the Court, in examining the admissibility of the claim, also taking into
account, as in the field of international protection of minorities, the
principle of the general interest in a correct application of the mandate
régime? Ethiopia and Liberia were Members of the League of Nations,
and can it not be said that here the legal interest consists of the interest
possessed by any Member in securing observance of a convention
prepared in a League in which it participated? While it is true that the
Mandate for South West Africa does not contain terms which are
absolutely indentical with those in the compulsory jurisdiction clause in
the treaties for the international protection of minorities to which I have
referred, there is at least the following provision in the second paragraph
of Article 7:

“The Mandatory agrees that, if any dispute whatever should
arise between the Mandatory and another Member of the League of
Nations relating to the interpretation or the application of the
provisions of the Mandate, such dispute, if it cannot be settled by
negotiation, shall be submitted to the Permanent Court of Inter-
national Justice (sc. the International Court of Justice) provided
for by Article 14 of the Covenant of the League of Nations.”

Contrary to the view taken by the majority, I personally am convinced
that this provision made it possible for the Court to declare admissible
the claims of Ethiopia and Liberia which, having been Members of the
League of Nations, retain a legal interest in securing observance by the
Mandatory of its undertakings so long as its presence in South West
Africa continues. I find it hard to believe, as is held by the majority,
that the second paragraph of Article 7 of the Mandate, providing for
resort to an international tribunal, covered disputes relating only to the

ATT
SOUTH WEST AFRICA (DISS. OP. FORSTER) 480

individual interests of States under the provisions of Article 5. It is not
possible for me to accept that the authors of a Mandate, the essential
(and highly altruistic) purpose of which was the promotion by all the
means in the Mandatory’s power of the material and moral well-being
and social progress of the inhabitants of the territory, when they came
to Article 7 had lost the generous impulses by which they were inspired
at the beginning and, selfishly, no longer had in mind, in the event of
resort to international justice, anything more than the individual legal
interest of States Members. This would not fit in with the context or
with the terms of the provision itself, which reads:

“ ...if any dispute whatever should arise between the Mandatory

and another Member of the League of Nations relating to the in-

terpretation or the application of the provisions of the Mandate...”.

I therefore believe the claims of Ethiopia and Liberia to be completely
admissible.

I therefore consider that it was the duty of the Court to examine the
Applicants’ complaints, and adjudge and declare them to be well-
founded or otherwise.

It was the duty of the Court to declare whether South Africa, as
Mandatory, is properly and conscientiously performing its obligations
under the Mandate.

For example, the Court was under a duty to declare:
whether or not racial discrimination, erected into a doctrine by the

Mandatory, instituted by law and systematically applied in South

West Africa, is likely to promote “the material and moral well-being

and the social progress of the inhabitants of the territory” as required

by the second paragraph of Article 2 of the Mandate;

whether or not laws and regulations based on apartheid and reflected
in measures which are for the most part disadvantageous or offensive
to people of colour are likely to promote “‘the material and moral
well-being and the social progress of the inhabitants of the territory”?
as required by the second paragraph of Article 2 of the Mandate;

whether or not the exclusion of the Natives from certain occupations
because of their race, colour or tribal origin is likely to promote “the
material and moral well-being and the social progress of the inhabitants
of the territory” as required by the second paragraph of Article 2 of
the Mandate;

whether or not the prohibition whereby Natives, because of their race and
colour, are forbidden to live in a particular district, stay in a partic-
ular hotel, be on the streets at particular times and occupy particular
seats in public transport is likely to promote “the material and moral
well-being and the social progress of the inhabitants of the territory”
as required by the second paragraph of Article 2 of the Mandate.

Certainly the Mandatory is given a very wide latitude in the choice of
methods of administration by the first paragraph of Article 2 of the
Mandate, which reads as follows:

478
SOUTH WEST AFRICA (DISS. OP. FORSTER) 481

“The Mandatory shall have full power of administration and
legislation over the territory subject to the present Mandate as an
integral portion of the Union of South Africa, and may apply
the laws of the Union of South Africa to the territory, subject to
such local modifications as circumstances may require.” (First
paragraph of Article 2 of the Mandate for German South West

Africa.)

However, this discretionary power is by no means synonymous with
arbitrary power. It may be lawfully used only for the achievement of the
purposes laid down in the Mandate, namely the promotion of “the
material and moral well-being and the social progress of the inhabitants
of the territory”, and must only be so used. For in the last resort, however
complete the powers conferred on the Mandatory, they stop short of
sovereignty over South West Africa. Therefore the discretionary power
cannot cover acts performed for a purpose different from that stipulated
in the Mandate. Such acts would be an abuse of power /détournement de
pouvoir]. In my view it was the Court’s duty to list and analyse the laws
and regulations applied by the Mandatory in the mandated territory, to
probe the Mandatory’s acts, and then to adjudge and declare whether
or not such laws, regulations and acts are designed to promote “the
material and moral well-being and the social progress of the inhabitants
of the territory” as required by the second paragraph of Article 2 of the
Mandate.

It is not playing politics or taking into account only ethical or humani-
tarian ideals to ascertain whether the Mandatory’s policies are a breach
of the provisions of the Mandate, which is the subject-matter of the
dispute; for a Court seised of a breach of obligations under the Mandate
is competent to appraise all the methods used in the application of the
Mandate, including the political methods. The Court would be within
its powers in declaring whether or not the policy of apartheid on which
the laws and regulations applied in the Mandated Territory of South
West Africa are based is conducive to the purpose laid down in the second
paragraph of Article 2 of the Mandate. In fact by now the Court is the
only body which can do so, since the Mandatory has obstinately declined
to accept any international supervision.

The Court’s silence concerning the Mandatory’s conduct is disturbing
when it is recalled that the very same Court, in its earlier Judgment of
1962, upheld its jurisdiction to adjudicate upon the merits of the dispute.
The Court now declines to give effect to the claim of Ethiopia and Liberia
on the ground that the Applicants have no legal interest in the action.
I repeat once again my conviction that the classic notion of individual
legal interest is not the only acceptable one, and that it is not necessarily
applicable in proceedings instituted with reference to the interpretation
and application of an international mandate, the beneficiaries of whose
provisions are not the States which subscribed to them but African
peoples who have no access to the Court because they do not yet con-
stitute a State. Nor is the doctrine of legal interest one of crystalline

479
SOUTH WEST AFRICA (DISS. OP. FORSTER) 482

clarity. Distinguished lawyers when discussing the subject have on
occasion had to admit that “the concept of interest is however inherently
vague and many-sided ...” (Paul Cuche, quondam Dean of the Grenoble
Law Faculty; Jean Vincent, Professor of Law and Economics at Lyon
University. Précis Dalloz, 12th ed., 1960, p. 19.)

Can it be categorically affirmed that Ethiopia and Liberia have no
legal interest at all in securing the proper application of an international
mandate held on behalf of the League of Nations of which they were
Members? I do not think so.

What is to happen now? How is a peaceful solution to the present
dispute to be found? In the reasoning of its earlier judgment of 21
December 1962 in the same case, the International Court of Justice held:

“The administrative supervision by the League constituted a
normal security to ensure full performance by the Mandatory of
the ‘sacred trust’ toward the inhabitants of the mandated territory,
but the speciaily assigned role of the Court was even more essen-
tial, since it was to serve as the final bulwark of protection by
recourse to the Court against possible abuse or breaches of the
Mandate.

The raison d'être of this essential provision in the Mandate is
obvious. Without this additional security the supervision by the
League and its Members could not be effective in the last resort.”
(South West Africa, Preliminary Objections, [.C.J. Reports 1962,
p. 336.)

And now the position today. What value does this Court now attach
to “the final bulwark of protection by recourse to the Court against
possible abuse or breaches of the Mandate’? Apparently all that is now
relevant is the individual legal interest of the Applicant States, and re-
course to the Court no longer appears, as in 1962, as the final bulwark
of protection against possible abuse or breaches of the Mandate. Who
henceforward will be able to seise the Court of the possible abuses or
breaches of the Mandate of which thousands of Africans may be the
victims?

Since in 1962 the Court upheld its “jurisdiction to adjudicate upon the
merits of the dispute” it was its duty, today, to declare whether or not
South Africa has committed abuses in South West Africa and is in
breach of its obligations under the Mandate. For that is the real merits
of the dispute, not merely an arid scrutiny and relentless analysis of the
individual legal interest of the Applicant States, Ethiopia and Liberia,
which, in the last resort, did no more than have recourse legitimately and
legally to “the final bulwark of protection ... against possible abuse
or breaches of the Mandate” (to use the Court’s own terms).

If the Court had only consented to take its examination of the merits
a little further it would have found the multiplicity of impediments put
in the way of coloured people in all fields of social life. Barriers abound:

480
SOUTH WEST AFRICA (DISS. OP, FORSTER) 483

in admission to employment, in access to vocational training, in con-
ditions placed on residence and freedom of movement; even in religious
worship and at the moment of holy communion.

Creating obstacles and multiplying barriers is not, in my view, a way
to contribute to the promotion of “the material and moral well-being
and the social progress of the inhabitants of the territory”. It is, on the
contrary, a manifest breach of the second paragraph of Article 2 of the
Mandate.

(Signed) Isaac FORSTER.

481
